CONCURRING AND DISSENTING OPINION OF
LEVINSON, J.
I concur in that portion of the opinion of the court which relates to paragraphs 3 and 5 of the circuit court’s order granting discovery and inspection. I also concur in the majority’s holding that HRCrP, Rule 17(h) proscribes pretrial discovery of all written or oral, but recorded, statements, admissions or confessions made by the defendant and co-defendant, whether signed or unsigned, to all persons other than police officers. State v. Kahinu, 53 Haw. 536, 498 P.2d 635 (1972). As to the remainder of the opinion of the court, I dissent.
The majority’s statement that HRCrP, Rule 17(h), “read as a whole, strictly limits the trial court’s power to prescribe a broad order of production, discovery and inspection against the prosecution” is both unfortunately hyperbolic and subversive of our recognition in McMahon v. City and County of Honolulu, 51 Haw. 589, 592 n.3, 465 P.2d 549, 551 n.3 (1970) that the “ ‘current tendency in the criminal law is in the direction of discovery of the facts before trial and elimination of surprise at trial.’ ” HRCrP, Rule 17(h) limits only the power of the trial court to order untimely discovery of statements and reports of government witnesses or pros*622pective government witnesses; it leaves the court’s power to order discovery and inspection under HRCrP, Rule 16 unaffected in any other respect.
I confess that I am mystified by the majority’s holding that HRCrP, Rule 17(h) “is crystal clear and does not permit either by subpoena, discovery or inspection the divulging of co-defendant’s statements . . . (especially under the posture of the instant case) . ...” If co-defendant Enos is not a government witness or a prospective government witness, then HRCrP, Rule 17(h) has no application to the discovery of any statement which he may have made. The record is devoid of any indication that Enos is a prospective government witness. Indeed, he cannot be compelled to testify.
I find incontrovertible Respondent Guillermo’s argument that discovery of any statement made by his co-defendant is a necessary precondition to determining the propriety of a motion for relief from prejudicial joinder, i.e., severance, under HRCrP, Rule 14. It is violative of a defendant’s right of confrontation under the sixth and fourteenth amendments of the United States Constitution and Article 1, section 11 of the Hawaii Constitution for the incriminating extra-judicial statement of a co-defendant to be admitted in evidence without giving the defendant an opportunity to cross-examine the co-defendant. Bruton v. United States, 391 U.S. 123, 126 (1968). But the court’s power to grant a severance is discretionary, and a defendant must make a strong showing of prejudice in order to obtain relief. Gorin v. United States, 313 F.2d 641, 645 (1st Cir. 1963), cert. denied, 379 U.S. 971 (1965). United States v. Patterson, 455 F.2d 264, 266 (9th Cir. 1972). How can defendant Guillermo be expected to make such a strong showing if he is not permitted to inspect his co-defendant’s statement?
Nevertheless, the majority holds that the “question of severance has been raised prematurely by respondent Lanham and has no efficacy in the instant case.” I can only conclude that the majority was persuaded by the following argument of the petitioner contained in his Memorandum of Law in Support of Petition for Writ of Prohibition at pages *6236 and 7:
[T]he proper procedure to resolve severance problems is set out at Section 2.3 of the American Bar Association Standards Relating to Joinder and Severance. . . .
. . . The procedure set,out in the Minimum Standards should be followed. If Defendant GUILLERMO is serious about severance, he is entitled to have his case heard; however, he has no carte blanche to inspect a co-defendant’s statement simply to determine whether he should prove for severance. Indeed, Section 2.3(c) makes it clear that a motion for severance will, in most instances, be made prior to inspection of statements of co-defendants:
When such information would assist the court in ruling on a motion for severance of defendants, the court may order the prosecuting attorney to disclose any statements made by the defendants which he intends to introduce in evidence at the trial.
The petitioner is guilty either of a deliberate misrepresentation to this court, in which case he has violated Standard 2.8(a)1 of the ABA Standards Relating to the Prosecution Function and the Code of Professional Responsibility, DR 1-102(A) (4)-(5),2 or of alarmingly and inexcusably sloppy research, in which case he may be in violation of Code of *624Professional Responsibility, DR 6-101(A) (2).3 The petitioner correctly quotes Standard 2.3(c), as amended in ABA Project on Minimum Standards for Criminal Justice, Standards Relating to Joinder and Severance (Supp. 1968). He neglects, however, to cite that portion of the commentary to Standard 2.3(c), at 4-5, which flatly contradicts his suggestion that a defendant’s motion for severance must precede discovery of his co-defendant’s statement:
The statement, even though admissible against only one defendant, should be subject to discovery before trial by all joined defendants. In this way, counsel for other defendants will be in a position to move for severance before trial under section 2.3(a) (where the statement names other defendants) or under section 2.3(b) (where the statement does not name other defendants), and to present argument to the court on the basis of the precise wording of the statement. Likewise, counsel will also be in a position to argue that a proposed editing of a statement under section 2.3(a) (ii) is not sufficient to remove the prejudice to his client. (Emphasis added.)
Lest there be any doubt as to the position of the American Bar Association, the commentary to Standard 2.1 of the ABA Standards Relating to Discovery and Procedure Before Trial (Approved Draft, 1970), at 61, contains the following:
The requirement that the defendant be allowed to inspect statements made by a codefendant rests on different grounds, which make it even more imperative that there be pretrial disclosure. In Bruton v. United States, 391 U.S. 123 (1968), the Supreme Court held that it was constitutional error to try one defendant under conditions *625where a codefendant’s statement implicating the first defendant was before the jury, even under careful instructions that the statement was only admissible against the codefendant. If an adequate motion for severance is to be made or if the question of whether the codefendant’s statement can be altered to remove the prejudice is to be decided at the appropriate time, it is clear that defense counsel must be able to examine it before trial. See ABA Standards, J oinder and Severance § 2.3 (Approved Draft, 1968).
It is equally clear to me that defendant Guillermo is entitled to an inventory of everything which was taken from co-defendant Enos during and after the time of arrest. Guillermo need not, as the majority suggests, show the materiality of such an inventory. The majority is confused by the requirement of materiality as a precondition to inspection of books, papers, documents, and tangible objects contained in HRCrP, Rule 16. Guillermo is not requesting inspection of these items themselves, but only an inventory of them as a means of ascertaining their materiality. To deny Guillermo’s request is to give further rein to Catch 22.

ABA Standards Relating to the Prosecution Function § 2.8(a) (Approved Draft, 1971) provides:
It is unprofessional conduct for a prosecutor intentionally to misrepresent matters of fact or law to the court.


DR 1-102 provides in pertinent part:
(A) A lawyer shall not:
(4) Engage in conduct involving dishonesty, fraud, deceit, or misrepresentation,
(5) Engage in conduct that is prejudicial to the administration of justice.


DR 6-101 provides in pertinent part:
(A) A lawyer shall not:
(2) Handle a legal matter without preparation adequate in the circumstances.